United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5054                                                September Term, 2021
                                                                       1:19-cv-02765-DLF
                                                      Filed On: February 25, 2022
Kevin P. Smith,

              Appellant

       v.

Federal Bureau of Investigation, Individually
and in their official capacities, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins, Rao, and Jackson, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties and appellant’s
supplement. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s September 9, 2020 order
be affirmed. Appellant did not raise any argument in his opening brief related to the
grounds for the district court’s dismissal. Therefore, he has forfeited any such possible
arguments. See Fox v. Gov’t of D.C., 794 F.3d 25, 30 (D.C. Cir. 2015).

        Additionally, the district court correctly determined that venue was improper in
the District of Columbia. See 28 U.S.C. § 1402(b) (providing that a claim under the
Federal Tort Claims Act “may be prosecuted only in the judicial district where the
plaintiff resides or wherein the act or omission complained of occurred”); 28 U.S.C.
§ 1391(b) (except as otherwise provided, venue is proper in the district where any
defendant resides if all defendants are residents of the state in which the district is
located; where “a substantial part of the events or omissions giving rise to the claim
occurred”; or where any defendant is subject to the court’s personal jurisdiction, if there
is no district in which an action may otherwise be brought). Moreover, the district court
did not abuse its discretion by dismissing the case for lack of venue, rather than
transferring it to another district, on the ground that there were substantive defects in
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5054                                                September Term, 2021

appellant’s claims with regard to exhaustion of administrative remedies and timeliness.
See Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir. 1983) (stating that
dismissal of a case rather than transfer is appropriate where appellant’s claims suffer
from substantive defects).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2